Citation Nr: 0948426	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C, 
claimed as secondary to service-connected PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of impaired ability to 
establish or maintain effective or favorable relationships 
with people and his reliability, flexibility, and efficiency 
levels are so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  

2.  In an unappealed decision of May 1971, the RO denied 
service connection for hepatitis C.

3.  The evidence added to the record since May 1971, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.

4.  The competent evidence of record contains a medical 
opinion attributing the Veteran's currently-diagnosed 
hepatitis C to intravenous (IV) drug use, and his IV drug use 
has been causally related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating for PTSD 
of 50 percent, but no more, have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9411 (1996), (2009).

2.  The May 1971 decision that denied the Veteran's claim for 
entitlement to service connection for a hepatitis C is final.  
38 U.S.C.A. § 7105 (West 2002).

3.  The evidence received subsequent to the May 1971 decision 
is new and material, and the requirements to reopen a claim 
of entitlement to service connection for hepatitis C have 
been met.  38 U.S.C.A. §§ 5107(b), 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2008); Allen v. Brown, 7 Vet. App. 
439 (1995).

4.  The criteria for service connection for hepatitis C are 
met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice 
is required.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, private 
treatment records, and SSA records with the claims file, and 
he was afforded VA examinations in May 1995, August 2003, and 
January 2007.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

With respect to his hepatitis C claim, the Board is reopening 
the claim and granting service connection for the disease, 
which constitutes a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify and 
assist is necessary.

I.  Higher Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO initially granted service connection for PTSD in March 
2006 rating decision, assigning a 30 percent disability 
rating effective from April 18, 1995.  Because the Veteran 
appealed this initially-assigned rating, the Board must 
determine the appropriate evaluation from April 1995 to the 
present.  Fenderson, 12 Vet. App. at 126.  

During the pendency of the Veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulations for the periods prior and 
subsequent to the regulatory changes, but an effective date 
based on the revised criteria may be no earlier than the 
dates of the changes.  VA thus must consider the claim 
pursuant to the former and revised regulations during this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the new schedular criteria, a 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety and suspiciousness; weekly (or less 
often) panic attacks; chronic sleep impairment; and mild 
memory loss, such as forgetting names, directions, and recent 
events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Prior to November 7, 1996, a 30 percent evaluation was 
assigned for PTSD where there was a definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation was assigned when the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in ability to obtain or retain employment.  A 100 
percent evaluation was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and the 
psychoneurotic symptoms were totally incapacitating, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  To receive a 100 percent rating, the 
individual had to be demonstrably unable to obtain or retain 
employment.  

Here, the Board finds that the criteria for a schedular 
disability rating of 50 percent for PTSD, but no greater, 
have been met for any time since April 1995.  

The Veteran submitted the report of an April 1995 private 
psychiatric examination in which he was diagnosed with 
delayed onset PTSD and recurrent major depression.  His 
personal hygiene was adequate and his facial expression was 
calm, although his speech was not spontaneous.  He was 
coherent, logical, and relevant and associated his ideas 
well, although he seemed preoccupied.  He reported perceptual 
dysfunctions such as seeing shadows or flashes of light, 
although he did not present perceptual distortions.  His mood 
was depressed and his affect was mood congruent.  His recent 
and remote memory seemed conserved while his concentration 
was adequate.  His intellectual capacity was average while 
his judgment capacity was conserved.  

The Veteran was afforded a VA PTSD examination in May 1995, 
at which time the examiner diagnosed him with polysubstance 
abuse in remission, depression, and dependent personality 
rather than PTSD.  The Veteran complained of irritability, 
ill-humor, and difficulty sleeping.  He was found to be 
relevant and coherent.  There was no indication of delusions, 
hallucinations, suicidal ideation, homicidal ideation, or 
flashbacks.  However, he described engaging in violent 
behavior "years ago" as well as suicidal ruminations, but 
no actual suicidal plans.  His affect was adequate to 
emotional content and his mood was depressed.  He was 
oriented as to person, place, and time.  His memory was 
grossly preserved and his intellectual functioning was 
average.  His judgment was fair, while his insight was poor 
and superficial.  The examiner assigned him a Global 
Assessment of Functioning (GAF) score of 60, indicative of 
moderate symptoms (e.g., flat affect, and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or co-workers). 

In August 1997, the Veteran was evaluated to objectively 
determine his mental and emotional capacities for purposes of 
disability benefits, at which time he was diagnosed with 
delayed onset PTSD.  His personal hygiene was adequate and 
his facial expression was calm.  Although his speech was not 
spontaneous, he was coherent, logical, relevant, and 
associated his ideas well.  He reported perceptual 
dysfunctions such as seeing shadows or flashes of light, 
although he did not present perceptual distortions.  His 
affect was blunted and his mood was depressed.  He was 
oriented as to person and place and partially oriented as to 
time.  His concentration was adequate and his intelligence 
was average.  However, the examiner concluded that the 
Veteran had a poor prognosis and should remain in treatment 
for many years.  A GAF of 50 was assigned, indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  

In December 1998, he underwent a psychiatric evaluation for 
the Puerto Rico Social Security Administration.  The examiner 
noted that he was adequately dressed and cooperative.  He 
demonstrated slight anxiety and his speech was not 
spontaneous.  He reported hearing voices as well as 
experiencing flashbacks and nightmares of the Vietnam War.  
However, there was again no indication of hallucinations, 
suicidal ideation, or homicidal ideation.  His affect was 
slightly anxious and his mood was depressed.  He was oriented 
as to person and place.  He was diagnosed with PTSD and given 
a poor prognosis.  He underwent a subsequent examination for 
social security purposes in February 1999 and was diagnosed 
with PTSD, although a GAF score was not assigned.  He was 
found to be disabled due to his psychiatric symptomatology 
since March 31, 1989.  

The Veteran was afforded a VA PTSD examination in August 
2003, at which time the examiner diagnosed him with dysthymic 
disorder rather than PTSD.  He was alert, cooperative, and in 
contact with reality.  His thought processes were coherent 
and logical.  There was no evidence of disorganized speech, 
delusions, hallucinations, phobias, obsessions, panic 
attacks, or suicidal ideation.  His mood was depressed, while 
his affect was broad and appropriate.  He was oriented as to 
person, place, and time, and his memory of remote and 
immediate events was intact.  His abstraction capacity was 
normal, his judgment was good, and his insight was adequate.  
The examiner assigned him a GAF score of 70, indicative of 
merely mild symptoms, some difficulty in social and 
occupational functioning, and meaningful interpersonal 
relations.  

In May 2006 statement, the Veteran's private psychiatrist 
indicated that he was treated every two months for PTSD and 
his symptoms included insomnia, irritability, depressed mood, 
nightmares, and flashbacks of the time he served in Vietnam.  
The psychiatrist opined, in essence, that the Veteran's PTSD 
was productive of severe industrial impairment.

The Veteran was afforded his most recent VA PTSD examination 
in January 2007; the diagnoses were PTSD, dementia, and 
polysubstance abuse in full remission.  His mood was nervous, 
his attention was intact, and he was oriented as to person, 
time, and place.  His thought process and content were 
unremarkable.  Although he had sleep impairment due to 
recurrent nightmares of traumatic in-service events, there 
was no evidence of hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, suicidal 
ideation, homicidal ideation, episodes of violence, or 
problems with activities of daily living.  He exhibited good 
impulse control, normal remote and immediate memory, mildly 
impaired recent memory, and an ability to maintain minimal 
personal hygiene.  The Veteran complained of diminished 
interest in participation in activities, feelings of 
detachment or estrangement from others, exaggerated startle 
response, depressed mood with crying bouts, intolerance of 
noise, forgetfulness, lack of concentration, and avoidance 
behavior.  He was again assigned a GAF score of 70.  

VA outpatient records also reflect treatment for memory loss.  
The Board acknowledges the wide range in the Veteran's 
assigned GAF scores since 1995.  However, despite relatively 
high scores of 70 demonstrated on recent VA examinations, the 
Board finds that the earlier GAF scores ranging from 50 to 60 
more accurately reflect the severity of the Veteran's 
psychiatric symptomatology throughout the period on appeal. 

The Board finds the May 2006 statement of the Veteran's 
private psychiatrist, who had been treating him since 2001, 
to be of great probative value.  As discussed above, he 
reported that the Veteran was treated every two months for 
PTSD and that his symptoms included insomnia, irritability, 
depressed mood, nightmares, and flashbacks of the time he 
served in Vietnam.  Significantly, he opined that he was 
unable to work and needed permanent treatment, medication, 
and close supervision for all daily activities.  This 
reflects that his ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and that his reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
As such, a 50 percent rating under the former psychiatric 
criteria is warranted.  

However, the Board concludes that a rating in excess of 50 
percent is not warranted under either the former or current 
criteria.  That is, there no conclusive evidence to suggest 
that the Veteran's ability to establish and maintain 
effective or favorable relationships is severely impaired or 
that his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in ability to 
obtain or retain employment.  Further, obsessional rituals; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene have not been shown.  As 
such, the Board finds that a schedular evaluation in excess 
of 50 percent is not for application at this time.

The Board has also considered the Veteran's statements as to 
the current severity of his PTSD.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

The Board recognizes that the Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  

The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).  

II.  New and Material Evidence for Hepatitis C

The Veteran is also claiming entitlement to service 
connection for hepatitis C.  The Board observes that a rating 
decision denying service connection for this disorder was 
issued in May 1971 on the basis that the condition was caused 
by his own willful misconduct, i.e. IV drug use.  He did not 
appeal that decision and it became final.  See 38 C.F.R. § 
7105.  The Veteran subsequently filed claims for service 
connection for hepatitis in April 1980 ad May 1989, but did 
not respond when requested to supply new and material 
evidence in support of his previously-denied claim.  He filed 
the current claim in February 2005.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the Veteran 
in developing the facts necessary for his claim has been 
satisfied.  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001).  

Here, the evidence of record at the time of the May 1971 
rating decision included the service treatment records and 
the report of a March 1971 VA examination.  Evidence added to 
the record since the May 1971 decision includes a March 2006 
Board decision granting service connection for PTSD.  
Significantly, this Board decision noted that the Veteran 
stated he began using drugs while in the military to deal 
with the stress and was discharged from the military as a 
result of his drug addiction.  Finding that "[t]he timing of 
his drug use and conduct deterioration coincide generally 
with his alleged combat stressors," the Board used his in-
service IV drug use to support a finding of in-service 
incurrence of PTSD.  The report of a March 2005 VA 
examination opining that hepatitis C was most likely 
secondary to IV drug abuse was also associated with the 
record since May 1971.  

As the information listed above had not previously been 
submitted to agency decisionmakers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  Moreover, the new evidence is 
pertinent to the issue of whether the Veteran's IV drug use 
constituted willful misconduct or whether it was secondary to 
his PTSD.  Thus, the evidence relates to an unestablished 
fact necessary to substantiate the claim.  As such, because 
the evidence is both new and material, the claim is reopened.  

III.  Service Connection for Hepatitis C

As the Board has determined that new and material evidence 
has been received to reopen the claim, it will now determine 
whether service connection is warranted.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

In the present case, a March 2005 VA examination included a 
diagnosis of hepatitis C.  Therefore, the first element of a 
service connection claim is established.  

The service treatment records show diagnoses of drug 
addiction, to include heroin and lysergic acid diethylamide 
(LSD), with withdrawal symptoms, as well as hepatitis serum 
secondary to drug addiction.  A July 1970 hospital discharge 
letter indicated that he had been using "grass, speed, and 
acid" for over six months and admitted to sharing needles, 
though he denied any exposure to hepatitis.  The examiner 
diagnosed him with drug addiction with withdrawal symptoms 
and hepatitis, serum, secondary to drugs.  

The Veteran was afforded a VA examination in March 2005.  
Noting the Veteran's history of IV drug use and multiple sex 
partners, the examiner diagnosed hepatitis C most likely 
secondary to a history of IV drug use.  

The Veteran does not deny his prior IV drug use, but argues 
that his PTSD was the proximate cause of this drug use, which 
in turn caused his hepatitis. 

The Board notes that compensation shall not be paid if a 
claimed disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a Veteran's 
own alcohol or drug abuse.  

Further regarding drug usage, it is acknowledged that under 
38 C.F.R. § 3.301(c)(3) the isolated and infrequent use of 
drugs will not be considered willful misconduct.  Here, 
however, it is not clear from the evidence that drug use was 
indeed isolated and infrequent.  

However, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a Veteran can receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his service-connected 
disability.  In other words, 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  

Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities and (2) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
primary as meaning an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  The 
Court also reasoned that, like the primary alcohol abuse 
disability, a secondary disability arising from a primary 
alcohol disability is not compensable because it too is a 
"result of the Veteran's own . . . abuse of alcohol or 
drugs".  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).

In March 2006, in determining that the Veteran incurred PTSD 
as a result of in-service combat trauma, the Board found it 
relevant that:

His service records reflect 
excellent conduct and efficiency 
ratings between June 1968 and 
October 1969, after which he was 
rated as unsatisfactory.  He states 
he began using drugs while in the 
military to deal with the stress.  
He was, in fact, discharged from the 
military as a result of his drug 
addiction.  The timing of his drug 
use and conduct deterioration 
coincide generally with his alleged 
combat stressors.  

Based on the foregoing, in light of the Board's March 2006 
determination that the timing of the Veteran's IV drug use 
coincided with the onset of PTSD and the March 2005 VA 
examiner's opinion that his hepatitis C was caused by IV drug 
use, the Board finds that the evidence suggests that service 
connection for the Veteran's diagnosed hepatitis C on a 
secondary basis is warranted.  As there is no medical opinion 
explicitly stating that his IV drug use was not attributable 
to his service-connected PTSD, the Board will grant the 
benefit of the doubt to the Veteran.  


ORDER

A 50 percent schedular evaluation for PTSD, but no more, is 
granted subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to service connection for hepatitis C is reopened 
and granted subject to controlling regulations governing the 
payment of monetary benefits.

REMAND

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  

Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2009).

In addition, 38 C.F.R. § 3.340 provides that a total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  In other words, 38 C.F.R. 
§ 3.340 deals with the average person standard and 38 C.F.R. 
§ 4.16(a) deals with the particular individual.  The award of 
a total rating requires a showing that the Veteran is 
precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2009).

In this case, the Veteran does not have a single disability 
rated at 60 percent.  As noted above, his service-connected 
disabilities currently include PTSD, now rated at 50 percent, 
and hepatitis C, which has yet to be rated by the RO.  
Therefore, he may not meet the schedular mandate of a total 
rating.  

In light of the evidence of record, the Board finds that 
pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
Because the Veteran is unemployed, the Board finds that VA 
must obtain a medical opinion to determine whether it is at 
least as likely as not that his service-connected 
disabilities, and particularly, his PTSD, render him unable 
to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, this matter must be remanded to afford the 
Veteran a VA examination, the report of which must address 
the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

A review of the record reveals that the Veteran has not 
worked since 1989 due to his PTSD.  A May 2006 private 
psychiatrist letter opines that the Veteran is unable to work 
and needs permanent treatment, medication, and close 
supervision for all daily activities.  Moreover, in a June 
1990 SSA decision, the Veteran was found to be disabled due 
to psychiatric incapacity since March 1989.  His SSA 
disability benefits were continued in February 1999 due to 
"affective disorders."

The Board notes that this case has not been submitted for 
extra-schedular consideration to the Director of the 
Compensation and Pension Service.  The Board does not have 
the authority to assign a TDIU due to service-connected 
disability on an extra-schedular basis in the first instance, 
although appropriate cases must be referred to the Under 
Secretary for Benefits, or Director of the VA Compensation 
and Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

Based on the evidence referenced above, the Board finds that 
the record contains probative evidence that the Veteran is 
unable to obtain or maintain a substantially gainful 
occupation as a consequence of his service-connected 
disabilities.  Therefore, while the percentage criteria set 
forth in 38 C.F.R. § 4.16(a) may not be met, the record now 
contains plausible evidence tending to show that the 
Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation. 

As the evidence now tends to show that there is an unusual 
factor of disability rendering the appellant unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities, the Board finds that the 
criteria have been met to submit this case to the Under 
Secretary for Benefits or Director, Compensation and Pension 
Service for assignment of an extra-schedular evaluation, to 
include a total rating based on unemployability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities (his PTSD 
and hepatitis C), and in particular, his 
PTSD, either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

2.  The RO should review the Veteran's 
claim for the grant of a total evaluation 
based on individual unemployability due to 
service-connected disabilities, 
specifically considering the provisions of 
38 C.F.R. § 4.16(b).  If this benefit 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


